Citation Nr: 1704662	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for depression, presently rated as 30 percent disabling.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a low back disability.

5. Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 11 to April 30, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge regarding the claims of service connection for bilateral knee and low back disabilities.  A transcript of that hearing is associated with the electronic claims file.  

In its December 2015 remand, the Board determined that the issue of an increased disability rating for depression was, in fact, before the Board and remanded the issue for further development, to include scheduling a hearing before a Veterans Law Judge on that appeal.  That appeal is addressed in the below remand.  In January 2017, the Veteran submitted an application for TDIU, secondary to his depression.  The Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board presently has jurisdiction over that claim as part of the increased rating claim and the issue of entitlement to TDIU has been added to the issues on the title page.  

The issues of entitlement to an increased disability rating for depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral meniscal tears of the knees, which clearly and convincingly preexisted service, were not aggravated beyond their natural progression by his period of active service.

2. The Veteran's presently diagnosed arthritis of the spine is more likely than not the result of the natural aging process and is not etiologically related to his in-service low back strain.  


CONCLUSIONS OF LAW

1. The criteria for service connection of a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2016).

2. The criteria for service connection of a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. § 3.303, 3.304, 3.306 (2016).

3. The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014) and 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in January 2007.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a condition which clearly and unmistakably preexisted service, where there is a finding that the disability increased during service, and that increase was not due to the natural progression of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 2016); 38 C.F.R. §§ 3.304(b), 3.306(a) (2016).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a). Active military, naval, or air service also includes any period of inactive duty training (IDT) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing IDT. 38 U.S.C.A. §§ 101 (24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6 (c). IDT includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6 (d)

While the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)) applies to "every veteran," and is therefore available to the Veteran here, for claims based on a period of ACDUTRA, the presumption of soundness applies only when the veteran has been examined at entry into the period of ACDUTRA in question, and where that examination revealed no defects, infirmities, or disorders. Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010).



A. Bilateral Knees

An October 1993 medical record documents a history of bilateral knee pain, intermittent for over two years, worse in the right knee.  (See VBMS, STRs, 3/20/2015(b), p. 9).  Subsequent imaging of the right knee showed no evidence of fracture, dislocation, or other bone or joint abnormality.  (See, id., p. 11).

An entrance examination associated with an earlier period of National Guard duty (which is not active service in this case) reflects reports of pain in his joints, particularly right knee arthralgias, per the October 1993 medical records (it is unclear why the entrance examination only reported right knee pain, when the documents it cites to notes bilateral knee pain). (See VBMS, STRs, 3/20/2015(a), pp. 10-11).  

A February 1997 service treatment record notes bilateral knee pain which he stated he had experienced for approximately five years.   (See, id., p. 68).  A March 1997 service treatment record notes a complaint of bilateral knee pain.  The Veteran was diagnosed with iliotibial band syndrome/ retropatellar pain syndrome.  (See, id., p. 33).

A General Counseling Form, submitted to his drill sergeant on February 19, 1997, eight days after he entered active service, disclosed that he had pre-existing knee and lower back problems which may affect his performance in basic combat training.  (See VBMS, STRs, 3/20/2015(a), p. 3).

A 2004 private care record indicates an assessment of bilateral knee pain, with no specific diagnosis given.  At that time he reported bilateral knee pain present for over 20 years.  He denied swelling or crepitation.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 6/27/2007, p. 4).  A subsequent April 2004 private record by Dr. M. M. indicates the Veteran initially stated the problem was only several weeks old, but then admitted that he had experienced knee pain for over 20 years.  X-rays were normal.  Gait was unremarkable.  Tiptoes and squats were fully successful.  Passive range of motion included scattered clicks, particularly near full extension.  Arthralgia of the knees was noted, but no specific diagnosis given.  The physician stated that he was unsure what to do next in terms of treatment and suggested the Veteran seek out an orthopaedic surgeon.  In November 2004, Dr. M. M. stated that the Veteran had arthropathy of the knees.  (See, id., p. 5-6).  

A 2005 private medical report from Dr. J. D. indicate that the Veteran presented with pain in both knees, described by the Veteran as being present for over 20 years.  The private physician took x-rays of both knees, which were normal for his age.  No clinical evidence of internal derangement was found.  The Veteran reported pain, but denied locking or catching in either knee.  The physician stated that his symptoms were probably related to chondromalacia patella aggravated by the squatting and kneeling required by his present job as a floor installer; no surgical solution could be suggested based on the present complaints.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 2/8/2007).  

Private treatment records from August and September 2008 give a diagnosis of edema, knee pain and knee internal derangement.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 10/21/2009).  

An October 2008 MRI report shows very small radial tear of the anterior body of the lateral meniscus, minimal medial facet chondromalacia patellae, small anterior cruciate ligament ganglion cyst, and minimal joint effusion.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 10/31/2008, p. 2).  

The Veteran has submitted several letters that he mailed to a friend during basic training that document pain in his knees, as well as a photograph from basic training with notes from fellow service members noting that he complained of knee pain.  (See VBMS, Correspondence, 8/27/2009).

In January 2010, the Veteran underwent a VA examination.  The examiner took a comprehensive history in which he noted a history of bilateral knee pain in service (8/27/1997), which was reported as being present for over five years, as well as a medical screening from October 1993, which noted right knee arthralgia.  The Veteran denied specific injury to either knee.  Left and right knees were normal on examination.  There was no effusion, erythema, tenderness, warmth, or swelling.  No pain was present with manipulation.  The Veteran walked without a limp, although he used a cane.  No varus or valgus deformity was found.  No atrophy was noted.  Strength testing was normal and full.  Sensation was normal to light touch.  Active range of motion was full for both extension and flexion with minimal pain at end range.  No change was noted on repeat testing.  Lachman's, posterior drawer, varus and valgus stress testing were all normal in both knees.  There was a negative McMurray's testing bilaterally.  The patella was nontender.  No crepitus was noted.  Pulses were palpable and symmetric.  Films take that day revealed no fractures, dislocations or other abnormalities.  The examiner stated that there was no evidence on examination or via imaging to support an anatomic diagnosis in either knee.  As such, the examiner stated that it was less likely than not that his current complaints were related to any of his service activities.  (See VBMS, VA Examination, 1/15/2010).  

Other private treatment records show evidence of continued complaints of pain, but do not provide an opinion as to the etiology of that pain.  

In February 2016, the Veteran was afforded another VA examination, per the Board's prior remand.  The examiner acknowledged his prior private diagnoses, particularly bilateral meniscal tear.  The examiner acknowledged his history of pain since military service, as well as his 1993, pre-service, records showing at least a two year history of pain and normal radiographs.  The examiner acknowledged his various complaints of bilateral knee and back pain in service.  Range of motion was normal without evidence of pain with weight bearing.  Repetitive use testing was normal.  Flare-ups were reported, every other day, consisting of pain.  The Veteran denied locking or catching.  Strength was 5/5 bilaterally.  No ankylosis was found.  No instability was found.  Imaging did not reveal degenerative or traumatic arthritis.  The examiner stated that the Veteran had a clear history of knee pain prior to service.  There was no clear injury sustained in his brief military career.  His complaints of knee pain in service, seemed consistent with his pre-existing complaints.  MRI findings in 2008 showed mild chondromalacia of this bilateral patella with small knee effusions, ACL ganglion cysts, and minimal radial tears in the lateral body of the bilateral menisci.  Since the symptoms reported in service were consistent with a meniscal tear which was confirmed in 2008, it is as likely as not that he had a pre-existing meniscal knee tear.  The examiner reiterated the prior opinion that the right knee condition became permanently worse during service.  The examiner also stated that upon examination, no actual knee pathology could garner a present diagnosis of a disability.  (See VBMS, C&P Examination, 3/10/2016).  

In light of the above, the Board finds that service connection is not warranted for either the right or left knee.   

At the outset, the Board notes that the Veteran's service is entirely made up of National Guard duty.  Active service is shown, as the Veteran is service-connected for depression incurred during such ACDUTRA with the National Guard.  

There is no formal enlistment examination associated with the period of active service in this case, from February 11 to April 30, 1997.  For this reason, the presumption of soundness does not apply.  Instead, the question is simply whether the preponderance of the evidence establishes preexisting disability.

The Veteran's pre-enlistment medical records document knee pain.  His entrance examination (for an earlier period of National Guard duty that does not qualify as a period of "active service") self-identified "arthritis" and knee pain.  Then, during his period of active service, he submitted a document to his drill sergeant, which explicitly admitted to a history of knee pain.  Even after service, his medical records contain reports, from the Veteran himself, that give an onset date of bilateral knee pain as being well before February 11, 1997.  The Board also observes that although pre-service imaging studies were not available to confirm, the most recent VA examination has found his symptoms reported during and before service to be consistent with symptoms associated with meniscal tears.  As such, the Board finds that the preponderance of the evidence establishes that knee disability preexisted service.

The Board next calls attention to 38 C.F.R. § 3.306(a), which provides that  a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

In the present case, the period of active service in question lasted less than three months.  The Veteran has stated that he was forced to leave the military due to his increasing  knee and back pain.  While a lay person may be competent to provide reports of observable symptomatology, including pain, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), the Board must also consider credibility when assessing lay testimony.  See Caluza v. Brown, 7 Vet. App. 498 (19995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, and lay statements made during treatment).  

A review of the Veteran's military personnel records contain multiple reports and adjudications contradicting his statement.  Rather than due to his knee pain, the Veteran was found unsuitable for further military service due to demonstrated behavior which is compatible with the diagnosis of adjustment disorder.  The Veteran himself described depressed mood, hearing voices telling him to hurt himself.  There is simply no evidence in the record that his preexisting knee and low back pain were a factor in his being forced to leave the military.  (See, e.g., VBMS, Medical Treatment Record - Government Facility, 5/31/2011).  As such, the Board finds that the Veteran's testimony that his knee pain worsened through his short period of active service is less credible than the VA examiner's opinion that it was not worsened beyond its natural progression by service.  The Board has found no evidence in the record to contradict this opinion with the exception of the Veteran's testimony that his pain increased during service.  Indeed, a finding of meniscal tears in 2008 is too remote from separation in 1997 to reasonably be an aggravation caused by such service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)

As such, the Board finds that the Veteran's bilateral knee disability, to include meniscal tears, which preexisted service, was not aggravated beyond its natural progression by service.  As such, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

B. Low Back	

An entrance examination associated with an earlier period of National Guard duty (which is not active service in this case) did not note a low back disability or symptoms.  (See VBMS, STRs, 3/20/2015(a), pp. 10-11).   A General Counseling Form, submitted to his drill sergeant on February 19, 1997, eight days after he entered active service, disclosed that he had pre-existing knee and lower back problems which may affect his performance in basic combat training.  (See VBMS, STRs, 3/20/2015(a), p. 3).  A March 1997 service treatment record shows back pain and a diagnosis of back strain.  

A June 2006 private medical report indicates that the Veteran complained of low back pain after a recent incident lifting some weight at work.  Past medical history was "unremarkable."  Tenderness was noted in the lumbar area.  There was a spasm of the lumbar paraspinous muscle.  Flexion of the vertical position was restricted by about 20 degrees.  He was able to squat.  Bilateral straight leg test was negative.  No neurological findings were reported.  The physician diagnosed lumbar myofascitis and ruled out lumbar radiculopathy.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 10/13/2009, p. 1).  

Private treatment records dated in August and September 2008 give a diagnosis of low back pain, lumbar disc degeneration, and edema.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 10/21/2009).  

An October 2008 private MRI record shows small right foraminal disc protrusion at L4-L5, without nerve root displacement or significant canal compromise, and minimal L5-S1 disc bulge.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 10/31/2008, p. 1).  

September 2009 private treatment records confirm the October 2008 diagnosis and document continuing low back pain.  (See VBMS, Medical Treatment Record -  Non-Government Facility, 9/17/2009, p. 13-14).  

In January 2010, the Veteran was afforded a VA examination in connection with his claim.  The examiner took a detailed history, acknowledging a March 1997 note in his service treatment records describing pain for two weeks and diagnosing back strain.  The Veteran denied specific injury to his back, but rather stated that the pain basically came on over time.  the examiner also acknowledged a December 2006 incident at work (reported in a January 2007 private treatment note) in which the Veteran was chipping glue from a floor and had an injury in which he felt a pop in his back; he was subsequently diagnosed with back strain.  Physical examination revealed no scoliosis, ankylosis, or evidence of muscle spasm.  There was no swelling or tenderness to palpation.  No warmth or erythema was noted.  Skin was intact.  Forward flexion was to 90 degrees with minimal pain at the end range.  Extension was to 20 degrees with minimal pain at the end range.  Right and left lateral flexion and lateral rotations were all to 25 degrees with no pain throughout.  Strength testing was complete.  Sensation was normal to light touch.  No neurological symptoms were found.  Imaging studies completed that day were unremarkable and did not support an anatomic diagnosis.  As such, the examiner stated that it was less likely than not that his current complaints were related to any of his in-service activities.   (See VBMS, VA Examination, 1/15/2010).  

Other private treatment records document continued complaints of pain, but do not provide an etiology opinion with regard to the issue on appeal.  

In February 2016, the Veteran was afforded a new VA examination.  The examiner recorded reports of longstanding back pain.  The examiner acknowledged the Veteran's statement that his back disability was due to carrying a heavy pack in service.  The examiner noted his in-service back strain, as well as the 2006 back strain.  Upon examination, range of motion was normal.  No guarding or muscle spasm was found.  Muscle strength was complete.  Sensory examination was completely normal.  No other neurological abnormalities were found.  No ankylosis was diagnosed.  No intervertebral disc syndrome was found.  Arthritis of the spine was noted, per the October 2008 private MRI report and medical records.  The examiner stated that the Veteran was diagnosed with an acute back strain while in military service.  He was seen for additional acute back strain after discharge, with one specific injury in 2006.  However, the strains have resolved and currently, there is only evidence of mild degenerative arthritis of the lumbar spine with radiographic findings supporting this diagnosis.  The examiner stated that the present arthritis appeared to be age-related.  Therefore, his back symptoms are currently due to the arthritis and not the strain.  The arthritis was not likely incurred in or cause by the strain or back symptoms reported during service.  (See VBMS, C&P Examination, 3/10/2016).  

In light of the above, the Board finds that service connection may not be granted for a low back disability. 

As discussed previously, the Veteran's service is entirely made up of National Guard duty.  Active service is shown, as the Veteran is service-connected for depression incurred during such ACDUTRA with the National Guard.  

There is no formal enlistment examination associated with the the period of active service in this case, from February 11 to April 30, 1997.  For this reason, the presumption of soundness does not apply.  Instead, the question is simply whether the preponderance of the evidence establishes preexisting disability.

At the outset, there is insufficient evidence to determine that the Veteran's present arthritis preexisted service.  With the exception of his disclosure to the drill sergeant, there was no evidence of back pain prior to active service and it was not noted on his entrance examination.  Therefore, even under a simple preponderance standard, it is at least as likely as not that the Veteran was in sound condition with respect to his lumbar spine prior to his period of active service.  Thus, the question for consideration is whether his current spine disability was incurred in, rather than aggravated by, active service.  

As for whether the there is any connection between his presently diagnosed arthritis and his in-service low back strain, the Board finds that the evidence does not support such a finding.  Here, the Board specifically points to the February 2016 VA examination report, in which the examiner considered the Veteran's entire medical history, and found his present mild arthritis to be age related, and less likely than not related to his documented in-service low back strain.  The Board has reviewed the entire record and has not found a medical opinion to contradict the VA examiner's opinion.  

The Board does acknowledge the Veteran's contentions that his pain had onset during active service, and therefore should be service connected.  However, while lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his back pain, especially in light of the VA examiner's conclusions to the contrary.  See id. 

Further, pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).  In this case, the VA examiner has reviewed the entire record, to include all imaging studies, and only found evidence of arthritis.  As stated above, the at arthritis is more likely related to natural aging, and less likely than not related to his in-service low back strain.  

Finally, there is no evidence that the present arthritis manifested to a compensable degree within one year of separation from service.  As such, presumptive service connection must also fail here.  

In conclusion, after a careful review of the entire record, because the weight if the evidence is against a finding of a nexus between the Veteran's in-service low back strain, and his presently diagnosed arthritis of the spine, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. §; Gilbert, 1 Vet App. 49; 38 C.F.R. § 3.102.

 
ORDER

Service connection of a right knee disability is denied.

Service connection of a left knee disability is denied.

Service connection of a low back disability is denied.


REMAND

A remand by the Board confers upon an appellant a right to strict compliance with the orders in that remand.  The Board errs as a matter of law when it fails to ensure compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its December 2015 remand, the Board ordered that the Veteran be scheduled for a hearing before a Veterans Law Judge regarding the issue of entitlement to an increased rating for depression.  A June 2016 VA Memo, acknowledges that order.  (See VBMS, VA Memo, 6/15/2016).  However, it does not appear from the record that any hearing has ever been scheduled.  Further, there is no evidence in the record that either the Veteran or his representative have withdrawn that hearing request.  As such, the Board must remand the issue for compliance with its prior remand.  

As discussed above, the issue of entitlement to TDIU is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. at 453.  As such, that issue is also remanded as inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


